     Case 2:18-cv-00245-JRG Document 303 Filed 10/31/19 Page 1 of 2 PageID #: 29940



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                      §
ASSOCIATION                                     §
                                                §
                                                           Case No. 2:18-cv-245- JRG
v.                                              §
                                                §
WELLS FARGO BANK, N.A.                          §

                      MINUTES FOR JURY TRIAL DAY TWO
              HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                 October 31, 2019

OPEN: 8:40 a.m.                                                       ADJOURN: 6:00 p.m.
 ATTORNEYS FOR PLAINTIFF:                        See attached.

ATTORNEYS FOR DEFENDANT:                         See attached.

LAW CLERKS:                                      Matthew Wood
                                                 Adam Ahnhut
                                                 Christian Chessman

COURT REPORTER:                                  Shelly Holmes, CSR-TCRR

COURTROOM DEPUTY:                                Jan Lockhart


TIME         MINUTES
8:40 a.m.    Court opened. Exhibits used prior day read into the record.
8:45 a.m.    Jury returned to the courtroom.
             Direct examination of Thomas Conte, Ph.D. by Mr. Rowles.
9:35 a.m.    Cross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
10:05 a.m.   Bench conference.
10:09 a.m.   Recess.
10:25 a.m.   Court reconvened. Court ORDERED the parties to meet and confer re final jury
             instructions and verdict form to be submitted by 12:00 p.m., November 1, 2019.
10:27 a.m.   Jury returned to the courtroom. Cross examination of Thomas Conte, Ph.D. by Mr.
             Melsheimer.
10:43 a.m.   Bench conference.
10:45 a.m.   Cross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
11:03 a.m.   Bench conference.
11:04 a.m.   Cross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
   Case 2:18-cv-00245-JRG Document 303 Filed 10/31/19 Page 2 of 2 PageID #: 29941



TIME         MINUTES
11:58 a.m.   Bench conference.
11:59 a.m.   Cross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
12:05 p.m.   Lunch recess
1:08 p.m.    Court reconvened. Jury returned to the courtroom.
             Cross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
1:24 p.m.    Bench conference.
1:25 p.m.    Cross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
1:28 p.m.    Redirect examination of Thomas Conte, Ph.D. by Mr. Rowles.
1:51 p.m.    Recross examination of Thomas Conte, Ph.D. by Mr. Melsheimer. Bench conference
1:57 p.m.    Recross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
1:58 p.m.    Bench conference. Recross examination of Thomas Conte, Ph.D. by Mr. Melsheimer.
2:03 p.m.    Direct examination of Matthew Calman by Ms. Glasser.
2:36 p.m.    Bench conference.
2:37 p.m.    Direct examination of Matthew Calman by Ms. Glasser.
2:42 p.m.    Bench conference.
2:43 p.m.    Direct examination of Matthew Calman by Ms. Glasser.
3:04 p.m.    Ms. Glasser passed the witness. Bench conference.
3:05 p.m.    Recess.
3:06 p.m.    Hearing outside the presence of the Jury.
3:07 p.m.    Recess.
3:41 p.m.    Court reconvened. Bench conference.
3:48 p.m.    Jury returned to the Courtroom. Cross examination of Matthew Calman by Mr.
             Melsheimer.
4:45 p.m.    Redirect examination of Matthew Calman by Ms. Glasser.
4:51 pm.     Parties passed the witness. Bench conference.
4:52 p.m.    Direct examination of Roy Weinstein by Mr. Bunt.
5:31 p.m.    Bench conference.
5:34 p.m.    Direct examination of Roy Weinstein by Mr. Bunt.
6:00 p.m.    Mr. Bunt addressed the deadline for submitting proposed jury instructions and the final
             verdict form. The Court extended the deadline to 5:00 p.m. Friday, November 1, 2019.
             Court adjourned.




                                                   2
